Citation Nr: 1016860	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for an intestinal 
disability, to include hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied entitlement to 
service connection for a left foot injury and an intestinal 
injury.  

The issues have been recharacterized to comport to the 
evidence of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for left foot and 
intestinal disabilities.  He contends that during service he 
was chosen to represent his unit in the U.S. Army Europa Ski 
Championships.  He states that during the training and 
competition he broke his left foot and busted his tailbone 
and thereby contracted hemorrhoids.  The Veteran also 
contends that he has had 54 years of pain since his injuries 
during service.  

After exhausting all available means, including contacting 
the National Personnel Record Center (NPRC), in November 2006 
the RO found that the Veteran's service treatment records 
(STRs) were unavailable due to a fire at the NPRC in 1973.  
Thus, there is a heightened obligation to assist the claimant 
in the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The evidence of record indicates that the Veteran may 
currently have left foot and intestinal disabilities and that 
he had hemorrhoids after service.  Regarding his claimed left 
foot disability, a private podiatric opinion dated in April 
2006 notes that the Veteran was given an assessment of likely 
post-traumatic arthritis of the left foot and onychomycosis.  
Regarding his claimed intestinal disability, private 
treatment records dated in January 1969 note that the Veteran 
had two diagnoses associated with internal and external 
hemorrhoids.  The two diagnoses are handwritten and are not 
legible.  It was noted that the Veteran had a 
hemorrhoidectomy operation.  A list of the Veteran's health 
providers indicates that in March 2008 he had a colon 
resection.  

The Veteran claims that he injured his left foot and tailbone 
and contracted hemorrhoids during service.  There is no 
evidence to the contrary, and thus the Board finds this 
testimony to be credible.  The Veteran is competent to report 
that he experienced symptoms, such as pain, during service, 
and whether he was treated for a condition or injury during 
service.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology 
capable of lay observation).  However, the Board makes no 
final determination regarding the Veteran's credibility 
regarding continuity of symptomatology.  

Regarding his left foot, an April 2006 private podiatric 
opinion notes that the Veteran reported injuring his foot 50 
years ago and that ever since that time he has suffered from 
foot pain and soreness once a year, sometimes more.  The 
podiatrist noted that images of his foot show an old fracture 
of his first metatarsal, but no fracture over the lateral 
midfoot.   

The April 2006 private podiatric opinion does not describe to 
what extent, if any, the Veteran's post-traumatic arthritis 
of the left foot and onychomycosis is related to service, or 
whether the Veteran in fact has post-traumatic arthritis of 
the left foot or whether it is merely likely that he does.  
Thus, the Board finds that the April 2006 private podiatric 
opinion is insufficient to be the basis of a grant of service 
connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty).

There is insufficient medical evidence for the Board to 
decide the Veteran's claim and VA medical examinations must 
be provided to determine the nature and etiology of the 
Veteran's claimed left foot and intestinal disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); O'Hare, 1 Vet. 
App. at 365; see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.






Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the claimed left foot 
disability.  The examiner should conduct a 
thorough examination and diagnose any and 
all disabilities related the Veteran's 
left foot.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed left foot disability had its 
onset during, or is otherwise related to, 
service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the Veteran's credible 
complaints of a left foot injury during 
service and the April 2006 private 
podiatric opinion.  A complete rationale 
should be provided for all opinions. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the claimed intestinal 
disability, to include hemorrhoids.  The 
examiner should conduct a thorough 
examination and diagnose any and all 
current disabilities related the Veteran's 
gastrointestinal system, including any 
current hemorrhoids.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
diagnosed intestinal disability, including 
hemorrhoids, had its onset during, or is 
otherwise related to, service.  
Additionally, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed intestinal disability is related 
to current or past hemorrhoids.  
The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the Veteran's credible 
complaints of a falling backward while 
skiing during service and busting his 
tailbone and that the Veteran had 
hemorrhoids during service.  A complete 
rationale should be provided for all 
opinions.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


 

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



